     Case 8:17-cv-02942-PWG Document 120 Filed 09/14/20 Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND



CASA DE MARYLAND, et. al.,

                Plaintiffs,

          v.


U.S. DEPARTMENT OF HOMELAND
SECURITY, et. al.,
                                           Case No.: 17-cv-2942-PWG
                Defendants.




      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR LEAVE
       TO FILE A TWO-PAGE SUR-REPLY IN FURTHER SUPPORT OF
         PLAINTIFF’S MOTION FOR AN ORDER TO SHOW CAUSE
        Case 8:17-cv-02942-PWG Document 120 Filed 09/14/20 Page 2 of 5



        “Surreply briefs are generally disfavored in this District,” and leave to file one will not be

granted when the movants have failed to show, as here, that they “would be unable to contest

matters presented to the Court for the first time in the opposing party’s reply.” Woodbury v.

Victory Van Lines, 286 F. Supp.3d 685, 692 (D. Md. 2017). In their Opposition, Defendants

asserted and relied upon a memorandum issued by Chad F. Wolf (“Wolf Memorandum”) in his

purported capacity of Acting Secretary of the Department of Homeland Security (“DHS”). (See,

e.g., Opp. at 5, 10.) Plaintiffs’ Reply responded to that argument by pointing out, inter alia, that

Mr. Wolf had no authority to issue the Wolf Memorandum on behalf of DHS because, as the U.S.

Government Accountability Office (“GAO”) found, he is not lawfully serving as the Acting

Secretary of DHS. See Aphena Pharma Sols.-Maryland LLC v. BioZone Labs., Inc., 912 F.

Supp.2d 309, 314 (D. Md. 2012) (denying motion for leave to file a surreply where party responded

to a position taken by the movant). Defendants have long been aware that Mr. Wolf’s appointment

was unlawful and could have addressed it in their Opposition. (ECF 118-1 at 2.) The fact that

they chose not to do so should not serve as a basis for granting leave to file a surreply.1 Therefore,

Defendants’ Motion for Leave to File a Two-Page Sur-Reply should be denied.

       Even if the Court authorizes the filing (which it should not), nothing in Defendants’

proposed surreply alters the conclusion that they are in contempt of the Courts’ Orders. Defendants

spent four pages (two page motion, two page proposed surreply) addressing one sentence in




1
         Defendants’ reliance on Casa De Maryland v. Wolf, Docket No. 8:20-cv-02118 (D. Md.
2020), for its position that Plaintiffs were aware of the issue of Mr. Wolf’s unlawful service before
filing their Motion is misplaced. That Casa De Maryland or others identified legal infirmities in
Mr. Wolf’s status is not the same as the GAO, the organ of the federal government tasked to
“ensure accountability of the federal government,” (see What GAO Is, U.S GOV’T
ACCOUNTABILITY OFF., https://www.gao.gov/about/what-gao-is/ (last visited Sept. 14, 2020, 1:28
PM)), concluding, and informing Defendants that, Mr. Wolf is not lawfully serving as the Acting
Secretary.
                                                  1
         Case 8:17-cv-02942-PWG Document 120 Filed 09/14/20 Page 3 of 5



Plaintiffs’ reply brief – a sentence entirely incidental to the main point of our motion, which is the

Defendants’ failure to comply with the Courts’ Orders. The sentence in question concerns the

Defendants’ failure to notify the Court that there is a serious legal question as to the validity of the

Wolf Memorandum, or indeed, any actions taken by Mr. Wolf. Although Defendants characterize

those questions as “meritless,” id., the GAO found that Mr. Wolf’s assumption of his position was

in clear violation of the law. The Defendants knew of that finding by the GAO in time to

seasonably advise the Court and the Parties. Their failure to do so follows a chain of other

statements made and actions taken by the Defendants in similar disregard of the legal process. For

example, as demonstrated in Plaintiffs’ Motion and Reply:

       (1) in the immediate aftermath of Regents, Defendants challenged the Supreme Court’s

           authority calling Regents “an affront to the rule of law;”

       (2) after the Fourth Circuit Mandate and the July 17 Order were issued, Defendants

           publicly stated “we are not going back to the pre-2017 status quo,” despite

           acknowledging that the Fourth Circuit Mandate required them to do so;

       (3) for weeks after the Courts’ Orders, Defendants displayed misleading information on

           the websites of the agencies tasked with handling DACA-related applications;

       (4) Defendants rejected some initial requests for DACA status and applications for advance

           parole from DACA recipients based on the Duke Memorandum after the Courts’

           Orders vacated the Duke Memorandum; and

       (5) Defendants secretly and intentionally did not process other initial requests for DACA

           status and only revealed the facts that they were not processing those applications after

           questioning from the Court.




                                                   2
        Case 8:17-cv-02942-PWG Document 120 Filed 09/14/20 Page 4 of 5



(See Mot. at 5-6, 8-10, 15-17; Reply at 3-6.) Then, by issuing the Wolf Memorandum, Defendants

announced that they will not comply with the Courts’ Orders while they reconsider the original

DACA policies promulgated in 2012. Whether Mr. Wolf or Defendant DHS ultimately overcome

the legal challenges to Mr. Wolf’s authority to perform the functions of Acting Secretary of

Defendant DHS does not alter the conclusion that Defendants’ repeated and willful violations of

the Courts’ Orders are clear and indisputable.

       For the foregoing reasons, Plaintiffs respectfully request that this Court deny Defendants’

Motion to File a Two-Page Sur-Reply, grant Plaintiff’s Motion for Order to Show Cause, and grant

any further relief it deems appropriate.


Dated: September 14, 2020                             Respectfully submitted,


 /s/ Elizabeth J. Bower
Elizabeth J. Bower (pro hac vice)                     John A. Freedman (D. Md. 20276)
Kevin B. Clark (D. Md. 04771)                         Ronald A. Schechter (pro hac vice)
Kyle A. Mathews (pro hac vice)                        Arnold & Porter Kaye Scholer LLP
Willkie Farr & Gallagher LLP                          601 Massachusetts Ave., NW
1875 K Street, NW                                     Washington, DC 20001-3743
Washington, DC 20006-1238                             (202) 942-5000
(202) 303-1000                                        John.Freedman@arnoldporter.com
EBower@willkie.com

Dennis A. Corkery (D. Md. 19076)
Washington Lawyers’ Committee                         Attorneys for Plaintiffs
For Civil Rights And Urban Affairs
700 14th Street NW, Suite 400
Washington, DC 20005
(202) 319-1000
dennis_corkery@washlaw.org




                                                 3
        Case 8:17-cv-02942-PWG Document 120 Filed 09/14/20 Page 5 of 5



                                CERTIFICATE OF SERIVCE

       I hereby certify that on September 14, 2020, a copy of the foregoing was served on all

counsel of record via the Court’s CM/ECF system.



                                                /s/ Elizabeth J. Bower
                                                   Elizabeth J. Bower




                                                4
